Citation Nr: 0418667	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  97-34 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for hepatitis A.



ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




INTRODUCTION

The veteran served on active service from June 1968 to 
January 1970.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  At present, after 
remand to the RO in September 2003, the veteran's case is 
once again before the Board for appellate review.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  Prior to and as of July 2, 2001, the veteran's service-
connected hepatitis A has been characterized by minimal liver 
damage with associated fatigue.  There were no objective 
medical findings of anxiety, and gastrointestinal disturbance 
of lesser degree and frequency but necessitating dietary 
restriction or other therapeutic measures.

3.  As of July 2, 2001, the veteran's hepatitis A has been 
characterized by daily fatigue with no objective evidence of 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent, effective prior to July 2, 2001, for hepatitis A 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.112- 4.114, 
Diagnostic Code 7345 (2000).  

2.  The criteria for an initial rating in excess of 10 
percent, effective as of July 2, 2001, for hepatitis A have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.112- 4.114, 
Diagnostic Code 7345 (2000); 38 C.F.R. §§ 3.321, 4.1- 4.14, 
4.112- 4.114, Diagnostic Code 7345 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), VA 
first has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002).  In August 2001, VA 
issued regulations to implement the VCAA.  38 C.F.R. § 3.102, 
3.156(a), 3.159 and 3.326(a).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) which is effective August 29, 2001.  Except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 3.159(c)(4)(iii), VA stated that 
the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the VCAA.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have not been satisfied, the 
regulatory provisions likewise are not satisfied.  However, 
in this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to an 
increased disability rating via the various rating decisions, 
statement of the case, supplemental statements of the case, 
and Board remand issued from 1997 to the present.  In 
addition, via a March 2002 RO letter, and the May 2002 and 
December 2003 supplemental statements of the case, the 
veteran was provided with specific information concerning 
changes in the law and regulations per the VCAA.  Therefore, 
the notification requirement has been satisfied.  See 
Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
In this respect, the Board notes that the RO attempted to 
obtain the veteran's treatment records from Dr. Castro-Diaz, 
as well as that the veteran was notified via a February 2003 
letter that it was ultimately his responsibility to submit 
these records.  No response was received from either Dr. 
Castro-Diaz or the veteran.  Furthermore, the veteran was 
given the benefit of presenting testimony and/or evidence 
during at a hearing on appeal, but he declined such 
opportunity.  As no additional evidence, which may aid the 
veteran's claim or might be pertinent to the bases of the 
claim, has been submitted or identified, the duty to assist 
requirement has been satisfied.  See Quartuccio, supra.

Finally, the United States Court of Appeals for Veterans 
Claims (Court) in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) (Pelegrini I) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Subsequently, in Pelegrini v. Principi, No. 01-944, 2004 U.S. 
App. Vet. Claims LEXIS 370, at *22 (U.S. App. Vet. Cl. June 
24, 2004) (Pelegrini II), the Court withdrew its opinion in 
Pelegrini I and specifically recognized that, "where, as 
here, that notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice specifically complying with section 5103(a)/§ 
3.159(b)(1) because an initial AOJ adjudication had already 
occurred."  Id.  Instead, the Court held that the appellant 
has the right on remand to VCAA content-complying notice and 
proper subsequent VA process.  Id. at *23.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  

The Court in Pelegrini II appeared to indicate that the 
appellant has the right to VCAA content-complying notice and 
proper subsequent VA process following such notice.  Thus, 
there is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  See 38 U.S.C. § 7261(b)(2) 
(West 2002); see also Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication notice 
constitutes harmless error, especially since an AOJ 
determination that is "affirmed" by the Board is subsumed 
by the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104 (2003).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

The Board also observes that, in Pelegrini II, the Court 
held, in part, that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is notice that "informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  Furthermore, as indicated in § 3.159(b), in what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim.  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C. § 5103A(g). . ."  
Pelegrini II, No. 01-944, 2004 U.S. App. Vet. Claims LEXIS 
370, at *23.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his increased rating claim.  In 
particular, the RO asked the veteran to tell VA about any 
additional information or evidence that the veteran wanted VA 
to try and get for him and to send VA the evidence that was 
needed as soon as possible.  By various informational 
letters, a statement of the case, supplemental statements of 
the case and their accompanying notice letters, VA satisfied 
the fourth element of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claim as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  In essence, the veteran in this case has been 
notified as to the laws and regulations governing increased 
ratings.  He has, by information letters, a rating decision, 
a statement of the case, and supplemental statements of the 
case, been advised of the evidence considered in connection 
with his appeal and what information VA and the veteran would 
provide.  Thus, the Board finds that there has been no 
prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
an appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, 
and contemplates "staged ratings" where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2003).

In this case, in an April 1997 rating decision, the veteran 
was granted service connection for hepatitis A, and was 
awarded a 10 percent rating, effective October 1996, under 38 
C.F.R. § 4.114, Diagnostic Code 7345.  As he expressed 
disagreement with the initial rating assigned to his 
disability, he is now seeking an increased initial rating in 
excess of 10 percent for hepatitis A.

In this respect, there are diseases of the digestive system, 
particularly within the abdomen, which, while differing in 
the site of pathology, produce a common disability picture 
characterized in the main by varying degrees of abdominal 
distress or pain, anemia and disturbances in nutrition.  
Consequently, certain coexisting diseases in this area, as 
indicated in the instruction under the title "Diseases of 
the Digestive System," do not lend themselves to distinct 
and separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in § 
4.14.  See 38 C.F.R. § 4.113 (2003).  The Board notes that 
ratings under Diagnostic Codes 7301 through 7329, inclusive, 
7331, 7342, and 7345 to 7348 will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  See 38 C.F.R. § 4.114 (2003).

With respect to the applicable law, the Board observes that, 
during the pendency of the veteran's appeal, the regulation 
with respect to rating infectious hepatitis has been changed, 
see 66 Fed. Reg. 29,486-29,489 (May 21, 2001), effective July 
2, 2001 (codified at 38 C.F.R. § 4.114).  The Court held in 
DeSousa v. Gober that the law "precludes an effective date 
earlier than the effective date of the liberalizing . . . 
regulation," but the Board must, nonetheless, still 
adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation." DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  However, where 
compensation is awarded or increased "[p]ursuant to any Act 
or administrative issue, the effective date of such an award 
or increase . . . shall not be earlier than the effective 
date of the Act or administrative issue."  38 U.S.C.A. § 
5110(g) (West 2002).  As such, the Secretary is obligated to 
apply July 2, 2001 as the effective date for the revised 
criteria for infectious hepatitis, and such criteria cannot 
be applied to a claim for any date prior to July 2, 2001.  
See 38 U.S.C.A. § 5110(g) (West 2002); see Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003).  

Under the law effective prior to July 2, 2001, a 
noncompensable disability rating was assigned for 
nonsymptomatic, healed infectious hepatitis.  A 10 percent 
disability rating was assigned for infectious hepatitis with 
demonstrable liver damage with mild gastrointestinal 
disturbance.  A 30 percent rating was assigned for hepatitis 
with minimal liver damage with associated fatigue, anxiety, 
and gastrointestinal disturbance of lesser degree and 
frequency but necessitating dietary restriction or other 
therapeutic measures.  A 60 percent disability rating was 
assigned for hepatitis with moderate liver damage and 
disabling recurrent episodes of gastrointestinal disturbance, 
fatigue, and mental depression.  Finally, a 100 percent 
disability rating was assigned for hepatitis with marked 
liver damage manifest by liver function test and marked 
gastrointestinal symptoms, or with episodes of several weeks 
duration aggregating three or more a year and accompanied by 
disabling symptoms requiring rest therapy.  See 38 C.F.R. § 
4.114, Diagnostic Code 7345 (2000).

Under the law effective as of July 2, 2001, Diagnostic Code 
7345 evaluates chronic liver disease without cirrhosis 
(including hepatitis B, chronic active hepatitis, autoimmune 
hepatitis, hemochromatosis, drug-induced hepatitis, etc., but 
excluding bile duct disorders and hepatitis C).  Under the 
new criteria, a noncompensable disability rating is assigned 
for nonsymptomatic liver disease.  A 10 percent disability 
rating is warranted for intermittent fatigue, malaise, and 
anorexia, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks, during the past 12-
month period.  A 20 percent disability rating is assigned for 
daily fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period.  See 38 C.F.R. § 4.114, Diagnostic Code 7345 
(2003).

A 40 percent disability rating is assigned for daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  A 60 percent disability rating is assigned 
for daily fatigue, malaise, and anorexia, with substantial 
weight loss (or other indication of malnutrition) and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least six weeks during the past 12-month period, but not 
occurring constantly.  Finally, a 100 percent disability 
rating is assigned for near-constant debilitating symptoms 
(such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain).  Id.

For the purposes of Diagnostic Code 7345, Note (2) defines 
"incapacitating episodes" as a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  See 38 C.F.R. § 4.114, Diagnostic Code 7345, Note 
(2) (2003).

In addition to the above criteria, weight loss is used to 
evaluate digestive system disorders. Weight loss is important 
where there is appreciable loss sustained over a period of 
time, as opposed to minor weight loss or a greater loss for a 
brief period of time.  See 38 C.F.R. § 4.112.  The Board 
notes that the amendments to the regulations used to rate the 
digestive system, noted above, also included a revision of 38 
C.F.R. § 4.112 with respect to the definition of weight loss.  
However, as will be discussed below, clinically significant 
weight loss has essentially not been shown to be a 
manifestation of the veteran's hepatitis A.  Consequently, 
the Board will only briefly discuss and compare below the old 
and new criteria for weight loss.

The veteran submitted private records in support of his claim 
for a disability rating in excess of 10 percent for hepatitis 
A.  Specifically, 1996 medical records/statements from 
various private health care providers, include a September 
1996 immunology testing report indicating the veteran was 
reactive to the hepatitis A antibody.  An October 1996 report 
from Dr. Durand-Rolon notes the veteran presented high levels 
of hepatitis enzymes upon testing and was reactive to 
hepatitis A.

Medical records from the San Juan VA Medical Center dated 
from 1971 to 2003 describe the treatment the veteran has 
received over time for various health problems, including 
hepatitis.  A February 1997 VA examination report shows the 
veteran underwent a sonogram of the liver.  "HCDR" was C 
virus positive, and the veteran was hepatitis C and A 
reactive.  "HVSAG" was negative.  The veteran was diagnosed 
with hepatitis C, and status post hepatitis A.  An April 1997 
pathology report shows that, upon needle biopsy of the liver, 
the veteran had fragmented liver tissue with marked fatty 
changes and minimal inflammatory activity.  April 2001 
notations also show treatment for chronic hepatitis C.  He 
was on Rebetron therapy, had bone and muscle pain related to 
injections and easy fatigability.  Lastly, an April 2003 
echogram report shows borderline hepatomegaly with fatty 
liver infiltration and/or hepatocellular disease, unchanged 
since 2000.

An April 2002 VA examination report shows a history of 
chronic hepatitis C diagnosed in 1997.  The veteran was 
treated with Interferon for 6 months in 2000, with side 
effects including chills, insomnia, fever, general malaise, 
diarrhea and marked weight loss.  However, he finished the 
treatment with excellent response.  Upon examination, he 
denied vomiting, hematemesis or melena.  He complained of 
fatigue, weakness but denied depression or anxiety.  He also 
reported diarrhea episodes 3 to 4 times per week which began 
when he used the Interferon.  The examiner also noted the 
veteran had a history of hepatitis during active service, 
presumably type A, which was deemed not to have any 
relationship to the current hepatitis C in view that each one 
is transmitted in different ways and produced by different 
types of virus.  At this time, the veteran weighed 155 
pounds, and was 5 feet and 7 inches tall, well nourished and 
developed in no acute distress.  No weight changes or history 
of steatorrhea or malabsorption were reported/noted.  And, 
upon serology testing, the veteran was positive for hepatitis 
A and C.

The veteran also underwent a VA examination in April 2003.  
The report of the examination indicates the veteran reported 
no history of recurrent symptoms such as jaundice, dark 
urine, vomiting, hematemesis or melena.  He was not under 
treatment at this time, nor under a special diet for any 
liver condition.  The veteran further reported diarrhea 
episodes depending on the kind of food he ingested, and 
complained of fatigue and weakness upon any kind of effort to 
the point that he had to rest when he did great effort.  
However, he denied depression or anxiety, and he weighed 157 
pounds.  The examiner noted that the examination results were 
essentially unchanged in comparison to the results from April 
2002.  No weight changes, history of steatorrhea or 
malabsorption, or evidence of malnutrition were 
reported/found.  He had adequate muscle strength without 
evidence of wasting, and he presented no other signs of liver 
disease.  The veteran diagnoses were status post hepatitis A, 
and chronic hepatitis C.

Upon a review of the evidence, the Board finds that the 
veteran's symptomatology since his initial October 1996 award 
for service connection and grant of a 10 percent rating for 
his hepatitis A have been mainly characterized by complaints 
of fatigue and weakness upon any kind of effort, and diarrhea 
episodes depending on whether he was under special 
medication/treatment or depending on the kind of food he 
ingested.  In addition, the Board acknowledges that, per the 
April 2002 VA examination report, the veteran was treated 
with Interferon for six months in 2000, with side effects 
including chills, insomnia, fever, general malaise, diarrhea 
and marked weight loss.  And, the April 2001 medical 
notations from the San Juan VA Medical Center show the 
veteran was on Rebetron therapy.  However, the evidence does 
not show that these treatments have been ongoing, as the 
treatments were given only on two occasions between 2000 and 
2001.  As well, the evidence does not show that the veteran 
is currently under any type of special therapy.

Evaluating the veteran's hepatitis A under the applicable 
criteria, the medical evidence is quite clear that, prior to 
and as of July 2, 2001, the veteran's hepatitis has not been 
characterized by objective medical findings of anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
but necessitating dietary restriction or other therapeutic 
measures.  As such an increased initial rating in excess of 
10 percent, under the old criteria for evaluating infectious 
hepatitis, has not been met.  38 C.F.R. § 4.114, Diagnostic 
Code 7345 (2000).  In addition, as of July 2, 2001, the 
veteran's hepatitis A has not been characterized by malaise, 
and anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  As such an initial rating in excess of 10 percent, 
under the new criteria for evaluating infectious hepatitis, 
has not been met.  38 C.F.R. 
§ 4.114, Diagnostic Code 7345 (2003).  

Further, the Board notes that the evidence does not show the 
veteran has suffered an appreciable weight loss sustained 
over a period of time, and/or that he has had significant 
weight loss with inability to regain it despite appropriate 
therapy.  38 C.F.R. § 4.112 (2000).  In addition, the 
evidence does not show that the veteran has suffered a 
considerable amount of weight loss, such as a loss greater 
than 20 percent of the individual's baseline weight sustained 
per three months or longer.  38 C.F.R. § 4.112 (2003).  As 
well, the evidence does not show that he has had appreciable 
weight loss which has been sustained over a period of time, 
taking into consideration his standard age and height, weight 
tables, and his individual predominant weight pattern as 
reflected by the records.  38 C.F.R. § 4.112 (2000 and 2003).  
As a matter of fact, as discussed above, the veteran is 5 
feet and 7 inches tall weighing between 155 and 157 pounds 
for the past two years, and well developed and nourished.

Hence, the preponderance of the evidence is against the 
veteran's claim of entitlement to an initial rating in excess 
of 10 percent for hepatitis A.  Under these circumstances, 
the doctrine of reasonable doubt is not for application. See 
38 U.S.C.A. §§ 5103A, 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Lastly, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2003) is warranted.  
In the instant case, however, there has been no showing that 
the veteran's hepatitis A has caused marked interference with 
employment (i.e., beyond that contemplated in the currently 
assigned evaluations) or the need for frequent periods of 
hospitalization, or has otherwise rendered impracticable the 
application of the regular schedular standards.  
Specifically, the Board finds that the medical evidence of 
record simply does not show that the veteran's disability, 
per se, is productive of marked interference with employment.  
In this respect, the law is clear that only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on these issues.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991). 

To the extent that the claimant may experience functional 
impairment due to the service-connected disability addressed 
here, the Board finds that such impairment is contemplated in 
the currently assigned rating.

Moreover, the applicable rating criteria contemplate higher 
ratings.  However, the Board has not found the disability 
under consideration to be of such severity as to warrant the 
assignment of a higher rating for any period during the 
pendency of this appeal on a schedular basis other than that 
indicated above.  Likewise then, referral for consideration 
for an extra-schedular evaluation is not warranted here.  See 
Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial disability rating in excess of 10 percent, as 
effective prior to and as of July 2, 2001, for hepatitis A is 
denied.


	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



